[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                             No. 09-12294                ELEVENTH CIRCUIT
                                                             APRIL 29, 2010
                         Non-Argument Calendar
                                                              JOHN LEY
                       ________________________
                                                               CLERK

                D. C. Docket No. 07-00437-CV-3-MCR-MD

DEBORAH YALE,


                                                          Plaintiff-Appellant,

                                  versus

STAPLETON CORPORATION,

                                                         Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      _________________________

                             (April 29, 2010)



Before TJOFLAT, CARNES and FAY, Circuit Judges.

PER CURIAM:
                                          I.

      Deborah Yale was injured while working at Bass Pro Shop in Destin,

Florida when a step ladder that she was using collapsed. Yale brought a products

liability action against Stapleton Corporation, the step ladder’s manufacturer,

seeking to recover under theories of strict liability, negligence, and negligent

failure to warn. After a two-day jury trial, the jury returned a verdict in

Stapleton’s favor on all three claims. The district court entered judgment in

accordance with the jury’s verdict and denied Yale’s motion for a new trial. This is

Yale’s appeal. She contends that the district court erred by discussing worker’s

compensation during voir dire and by refusing to give a proposed jury instruction.

                                          II.

      During voir dire the district court asked, “Have any of you or an immediate

family member been either a plaintiff, meaning you filed a lawsuit, or a defendant,

meaning a lawsuit was filed against you, in a civil case?” A prospective juror

responded that her husband had filed a worker’s compensation case against his

employer. After more questioning, the court asked the juror whether her husband

had filed a civil lawsuit against his employer or a worker’s compensation claim.

When the juror responded that she “thought that was the same thing,” the court

explained: “No. In worker’s compensation, you should understand, in worker’s

                                           2
compensation, if you are employed and you work for someone and you were

injured on the job, you are automatically covered through that employer’s

workers’ compensation insurance for your injuries. There is no issue of fault

involved.” The court distinguished Yale’s lawsuit stating: “In this case, Ms. Yale

is suing—not the employer, she was working for Bass. She was an employee of

Bass Pro Shop, but she is suing Stapleton Corporation, the manufacturer of the

step stool in this case. This is not an issue of worker’s compensation in this case.”

      Yale contends that the court’s statement that employees are “automatically

covered” by their employers’ worker’s compensation insurance informed the jury

that she had been paid worker’s compensation benefits for her injuries in violation

of Florida’s collateral source rule. See Sheffield v. Superior Ins. Co., 800 So. 2d

197, 200 (Fla. 2001) (“Upon proper objection, the collateral source rule prohibits

the introduction of any evidence of payments from collateral sources.”). We

disagree. The court explained to the prospective juror how the worker’s

compensation system differs from traditional civil litigation. The court never

suggested that Yale had filed a worker’s compensation claim or received worker’s

compensation benefits. Cf. Sosa v. Knight-Ridder Newspapers, Inc., 435 So. 2d

821, 826 (Fla. 1983) (reversible error to allow defense counsel during closing

arguments to inform the jury that the plaintiff had received worker’s compensation

                                          3
benefits); Kreitz v. Thomas, 422 So. 2d 1051, 1052 (Fla. 4th DCA 1982)

(concluding that trial court committed reversible error by admitting into evidence

statements establishing that the plaintiff had received worker’s compensation

benefits); Grossman v. Beard, 410 So. 2d 175, 176–77 (Fla. 2d DCA 1982)

(reversible error to admit evidence that plaintiff’s medical and hospital bills were

paid by workers’ compensation); Clark v. Tampa Elec. Co., 416 So. 2d 475, 477

(Fla. 2d DCA 1982) (reversible error to admit evidence of plaintiff’s income

before and after accident; error could not be cured by giving collateral source rule

instruction).

      We find John Deere Company v. Thomas, 522 So. 2d 926 (Fla. 2d DCA

1988), to be persuasive. In John Deere, the defendant’s counsel asked prospective

jurors during voir dire whether they had “ever been injured on the job and brought

a worker’s compensation claim.” Id. at 926–27. The plaintiff immediately moved

for a mistrial, but the court denied the plaintiff’s request. Id. at 927. After the jury

returned a verdict for the defendant, the court granted the plaintiff’s motion for a

new trial concluding that defense counsel’s remark “likely influenced the jury

against the [p]laintiff at the very start of the trial.” Id. The Second District Court

of Appeal disagreed observing that nothing about the defense counsel’s remark

suggested that the plaintiff had filed a worker’s compensation claim or received

                                           4
worker’s compensation benefits. See id. (“[T]he trial court ascribed a higher

degree of impact or effect to the question than can reasonably be said to have

occurred.”). The court also noted that the remark was an isolated event

“occur[ing] at the very onset of the trial proceedings and not at a point proximate

to the jury’s deliberation.” Id. The court determined that any prejudicial effect

was remedied by the five day delay between the voir dire and the jury’s

deliberation. See id.

       As in John Deere, nothing in the court’s exchange with the prospective juror

in this case suggested that the plaintiff had filed a worker’s compensation claim or

received worker’s compensation benefits.1 The reference to worker’s

compensation was an isolated event occurring long before the jury deliberated.



       1
          At an earlier stage of the proceedings, the plaintiff’s counsel seemed to agree with that
conclusion. During a discussion about a proposed jury instruction, the plaintiff’s counsel and the
district court had the following exchange:

          Plaintiff’s Counsel: [T]he jury is aware that [Yale] did get worker’s compensation
benefits. . . .
          Court: How is the jury aware?
          Plaintiff’s Counsel: They were told in jury selection.
          Court: No, they weren’t told in jury selection.
          Plaintiff’s Counsel: I may be misremembering. . . .
          Court: I think what happened, if I recall, is one of the panel members who was on the jury
. . . discussed prior claims that her husband had brought that were worker’s compensation claims,
and I drew the distinction for the panel in respect to those, but there’s been no evidence that she
filed for workers’ compensation.
          Plaintiff’s Counsel: I agree with that, Your Honor. I’m not accusing the Court or anyone
of anything. . . .

                                                 5
Cf. Tampa Sand and Material Co., Inc. v. Johnson, 103 So. 2d 250, 253 (Fla. 2d

DCA 1958) (finding reversible error where trial court responded to juror’s

question about worker’s compensation during the jury charge). It was meant

merely to determine whether the prospective juror could remain impartial in light

of her husband’s experience. We conclude that no error occurred.

                                        III.

      Yale also contends that the district court erred by failing to give a proposed

jury instruction on worker’s compensation—which she characterizes as “curative.”

We review a district court’s refusal to give a requested jury instruction for abuse

of discretion, and “[w]e reverse when we are left with a substantial and

ineradicable doubt as to whether the jury was properly guided in its deliberations.”

United States v. Lopez, 590 F.3d 1238, 1247 (11th Cir. 2009) (quotation marks

omitted). Yale proposed a two-paragraph instruction. The first paragraph

informed the jury that “even if someone is injured while working on the job, they

have a legal right to bring a claim against any party they feel is responsible for

those injuries.” The second paragraph explained to the jury that Yale would have

to repay the worker’s compensation benefits that she had received if the jury

awarded her damages. The district court’s refusal to give the proposed jury

instruction was not an abuse of discretion. As the court correctly pointed out,

                                          6
worker’s compensation was not an issue in Yale’s trial. The instruction would

have interjected an extraneous matter into the proceeding clouding the actual

issues and confusing the jury. Accordingly, we affirm the court’s judgment.

      AFFIRMED.




                                         7